DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (needling machine, claims 1-7, 13, 14) and Species A (Figs. 3-5)  in the reply filed on 09/02/2021 is acknowledged.  The traversal is on the ground(s) that there would be no undue burden to search and consider all of the claims.  This is not found persuasive because the different Groups are classified in different CPC areas and different art units/technology centers;  the inventions have acquired a separate status in the art in view of their different classification, and the inventions require a different field of search e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries. This would provide an undue burden to search and examine all of the claims directed to all of the groups.
The requirement is still deemed proper and is therefore made FINAL.

It is noted that within elected Group I, claims 1-3, 5-7, 13 and 14 read on elected Species A (Figs. 3-5).  Claim 4 is directed to non-elected Species B (Figs. 6-8) and is therefore withdrawn.
Claims 4, 8-12 and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group/Species.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“means for imparting an elliptical, reciprocating motion to the needles” as recited in claim 1 is being interpreted under 35 U.S.C. 112(f)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In clam 1, lines 1-2, “comprising at least one plate with needles, from which projects an array of needles” renders the claim indefinite, since it is not clear whether two sets of needles are being recited, or how the needles of line 1 are related to the needles recited in line 2.
	In claim 1, lines 4-5, “over which it is intended to pass in the direction MD, being supported on it, a fabric (F) or a web of fibres to be consolidated by needling” is confusing language since it presents the elements in a reverse order. It is therefore confusing as to what “it” refers in line 4.
	Claim 1 recites “the side of the fabric support” (line 7) and “the opposite side” (line 8) without antecedent basis. This renders the claim indefinite because it is unclear what sides are being referred to. 

	In claim 1, lines 10-12, the references to the “greater dimension MD” and “greater dimension” is confusing and renders the claim indefinite since it is not clear with respect to what it is “greater” (i.e. greater than what? greater as compared to what?).
In claim 1, “the two left and right lines” (lines 13-14) is confusing since this appears to recite two left and two right lines, however the structure recited in line 14 applies to one left and one right line. It is suggested that “two” be deleted or clarified, so as to clearly recite a left line and a right line.
	In claim 1, lines 16 and 17, it is not clear whether the limitations following “in particular” are being positively recited or are merely exemplary.  That is, it is not clear whether claim 1 requires an absolute value between 2 and 30 degrees. Likewise, it is not clear whether claim 1 requires the same absolute value.  It is suggested that the phrase “in particular” be deleted in order to overcome this rejection.
	In claim 1, the beginning of the claim should read as “A needle machine” (rather than “Needle machine”), and the dependent claims should recite “The needle machine” (preamble, line 1) in order to clearly set forth and further limit the claimed device.
	Claim 2 recites “the upper edge” of the opening (line 1), “the direction CD” (line 3), and “the edge of the lower opening” (line 5) without antecedent basis. This renders the claim indefinite because the elements are not clearly set forth. 
	In claim 2, line 3, “it” renders the claim indefinite because it is not clear to what element “it” refers.

Claim 3 recites “the lower edge” (line 2) without antecedent basis. This renders the claim indefinite because the element is not clearly set forth.  It is unclear how this relates to “the edge of the lower opening” set forth in claim 2.  
In claim 3, “to form a figure 8” should read as “to form a figure 8 shape” in order to more clearly set forth the shape which is being claimed.
In claims 3, 6, 7, 13 and 14, the phrase “in particular” renders the claims indefinite because it is not clear whether the limitations following “in particular” are being positively recited or are merely exemplary. It is suggested that the phrase “in particular” be deleted in order to overcome this rejection. Moreover, in claim 6, the elements following “in particular” in line 6 (“in relation to the vertical plane CD”) appear repetitive of the elements already recited in lines 5-6 (“in relation to the vertical plane CD”). Likewise for claim 7 (see lines 3-5).
The dependency of claim 6 appears to be erroneous.  It appears that claim 6 should be amended to depend from claim 5, rather than claim 1.  It is noted that claim 6 recites “the lower right, lower left, upper right and upper left lines” without antecedent basis since these elements were not set forth in claim 1. However since claim 6 further limits the subject matter of claim 5, it appears that claim 6 should depend from claim 5, which would provide proper antecedent basis for the elements of claim 6.  

In claim 13, the recitation that the table is curved “in particular of circular, cylindrical form, in the vertical plane MD” is confusing. It is not clear how the table is curved in “circular” or “cylindrical form”, i.e. it is not clear whether a cylindrical table is being claimed, or whether the curve is merely the arc of such a shape. Also, it is not clear what is meant by a “vertical plane MD” since the direction MD is the machine direction. It is not clear what “vertical” plane is being referred to. This plane should be more clearly set forth.
	Claim 14 recites “the stripper” without antecedent basis. This renders the claim indefinite because it is unclear what stripper is being referred to, and it is not clear how it structurally relates to the claimed needle machine.
In claim 14, the recitation that the stripper is curved “in particular of circular, cylindrical form, in the vertical plane MD” is confusing. It is not clear how the stripper is curved in “circular” or “cylindrical form”, i.e. it is not clear whether a cylindrical stripper is being claimed, or whether the curve is merely the arc of such a shape. Also, it is not clear what is meant by a “vertical plane MD” since the direction MD is the machine 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fehrer (AT 406391) in view of Legl (US 6,622,359).
Fehrer discloses a needle machine comprising at least one plate (needle board 2; Fig 1) with needles (3), from which projects an array of needles (3) (see Fig. 1 and see English language translation page 2, lines 74-75; see Espacenet English language Abstract), means for imparting a reciprocating motion to the needles (push rod 4 and an eccentric drive; see English translation pg. 2, lines 75-76) and at least one support table (6) drilled with an array of through holes (12,13), over which it is intended to pass in the direction MD, being supported on it, a fabric or a web of fibers (8) to be consolidated by needling, the needles having a reciprocating motion (see arrow 5 in Fig. 1) in the 

	Regarding claim 2, Fehrer does not disclose that the openings are in the shape of a slot, with a greater dimension in direction MD than direction CD. Legl discloses this structure. Legl discloses that the openings 18 are in the shape of oblong holes in order to accommodate the movement of the needles in the direction of passage (col. 3, lines 29-34). This structure meets claim 2, in that the opening is in the form of a slot (oblong 
Regarding claim 13, Fehrer discloses the table (6) is curved , in particular of circular, cylindrical form, in the vertical plane MD (see curved table 6 in Fig. 1).
	Regarding claim 14, Fehrer discloses the stripper (7) is curved, in particular of cylindrical, circular form, in the vertical plane MD (see Fig. 1).

Allowable Subject Matter
Claims 3, 5, and 6-7 (if amended to depend from claim 5) would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  
Claims 3 and 5, as well as understood with respect to the indefinite language under 35 U.S.C. 112(b), are allowable over the prior art. Claims 6 and 7 are rendered indefinite by their erroneous dependency on claim 1. As noted above, claims 6 and 7 further limit the subject matter set forth in claim 5. Therefore, claims 6 and 7 would be 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on attached PTO-892 disclose needle machines having support tables and/or strippers which have holes for passage of the needles, with features similar to that of the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/AMY VANATTA/Primary Examiner, Art Unit 3732